DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in line 16, “the plurality of projecting” should be -- the plurality of projecting protrusions --; in claim 9, “a first and second angular position” should be -- first and second angular positions – or – one of a first and second angular position --.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main shaft, motor shaft, clutch basket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roqueta (US 2020/0072298) in view of Hortenhuber et al. (US 2004/0238309; hereinafter “Hortenhuber”).

Claim 1
Roqueta discloses a clutch sub-assembly for a motorcycle comprising: 
a hub (left-most 5 in FIG. 3, 6, 7) configured to be connected in rotation to a main shaft (12) of a motorcycle gearbox (see paragraph [0001]);
a plurality of driven discs (inner discs 9), wherein each of the plurality of driven discs (inner discs 9) defines a radially internal shaped profile (see FIG. 1 inner profile of inner discs 9) to couple in a substantially rigid manner to rotation and free to translation parallel to an axis of a rotation of the hub, the plurality of driven discs (inner discs 9) are configured to cooperate in use with a plurality of friction discs (outer discs 9) connected by a clutch basket (14) to a motor shaft of the motorcycle (see paragraph [0032]); 
an elastic element (3) having a portion arranged to contrast against a fixed abutment (right-facing protruding surface of left-most 5) rigidly connected to the hub (specifically at left-most 5 in FIGS. 1 or 3); 
wherein: 
the hub (right-most 5 in FIG. 3, 6, 7) comprises a plurality of projecting protrusions (6), wherein the plurality of projecting protrusions (6) are substantially elongated in a direction parallel to a direction of a hub rotation axis (horizontal in FIG. 3) and rigidly connected to the fixed abutment (right-facing protruding surface of left-most 5), 
each of the plurality of projecting protrusions (6) comprises a respective shaped side (outer surface of 6) and each of the plurality of projecting protrusions (6) is coupled with relative portions of the radially internal shaped profile of the each of the plurality of driven discs (inner discs 9) (see paragraph [0025]), and 
at least a first guide portion (one of the radially protruding portion of 7 between the U-shaped surfaces of 7), wherein the first guide portion faces, in use, to the plurality of driven discs (inner discs 9) having a cross section spaced from the hub rotation axis and the first guide portion defines, with a corresponding second guiding portion (another of the radially protruding portions of 7) of an adjacent protrusion (6) , radial openings (opening outward of U-shaped surface of 7 and/or 52) for a passage of a lubricating oil; 
the hub defines a plurality of axial openings (51) arranged on an opposite side (left side of 5) of the fixed abutment (right-facing protruding surface of left-most 5); and 
Roqueta does not disclose the elastic element is a washer spring. However, Hortenhuber discloses that a biasing spring (13) on a pin for a clutch may be a washer spring (see FIG. 1a). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Roqueta to have substituted the individual coil springs for individual washer springs since this is a simple substitution of one known spring for another to yield predictable results (see MPEP 2141) and in this case would provide a smaller footprint for the same amount of force since as would be understood belleville/disc/washer springs can bear a much larger load relative to their deflection amount.

Claim 10
Roqueta discloses a vehicle with a handlebar (see paragraph [0001] disclosing a motorcycle), comprising a clutch with the clutch sub-assembly according to claim 1 (see rejection of claim 1).


Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose a clutch sub-assembly comprising the combination of features as claimed including “wherein the plurality of projecting protrusions are hollow in an axial direction and a radial direction and the respective shaped side comprises a first and second guide defining a radial window open towards an axis of the hub to define, in correspondence with the radial window, a concave cross section of each of the plurality of projecting protrusions.”
With reference to claim 8, the prior art does not disclose a clutch sub-assembly comprising the combination of features as claimed including “an arch or a reinforcing element for connecting two projecting protrusions, a maximum size of a cross section of the reinforcing element is less than a maximum dimension of a cross section of the two projecting protrusions.”
With reference to claim 9, the prior art does not disclose a clutch sub-assembly comprising the combination of features as claimed including “wherein the fixed abutment is configured to be fixed in a first and second angular position and defines a series of recesses and a series of projections facing the hub and cooperating with the elastic element to define a first and a second preload different from each other when the fixed abutment is mounted in the first or second angular position respectively.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marsch (US 3,881,584) discloses a clutch with a washer elastic member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659